Citation Nr: 0942518	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder.

2. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) and/or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. B.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to June 
1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which denied service connection for hypertension and 
entitlement to SMC based on the need for regular aid and 
attendance and/or at the housebound rate.  In June 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.

In October 2006, the Board issued a decision which denied 
service connection for hypertension, and remanded the claim 
for SMC based on the need for regular aid and attendance 
and/or at the housebound rate.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In July 2008, 
the Court granted a Joint Motion For Remand and vacated the 
October 2006 Board decision with respect to the claim of 
service connection for hypertension.  In the Joint Motion, it 
was asserted, in essence, that VA did not assist the Veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, that VA did not 
afford the Veteran a VA examination to determine the etiology 
of his hypertension, and that it did not consider the 
Veteran's alternative theory that his hypertension was due to 
his service-connected posttraumatic stress disorder (PTSD).  
It was also asserted that VA did not obtain all of the 
Veteran's medical records from the Pensacola VA outpatient 
clinic since 2000.

Thereafter, the Veteran's claim for entitlement to service 
connection for hypertension was remanded by the Board for 
further development in September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
manifest within one year of separation, and a current 
diagnosis of hypertension is neither attributable to service 
nor to the Veteran's service-connected PTSD.

2.  The evidence of record reveals that service-connected 
disorders have not rendered the Veteran so helpless that he 
is unable to perform self-care tasks or protect himself from 
the hazards incident to his daily environment without care or 
assistance of another person on a regular basis, and that the 
Veteran does not meet the criteria for a housebound 
disability rate.


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein; hypertension is not secondary to the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  

2.  The requirements for special monthly compensation based 
on the need for regular aid and attendance are not met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2009)

3.  Special monthly compensation based on housebound status 
is not warranted. 38 U.S.C.A. §§ 1114(s), (s) (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

As to the Veteran's remaining claim for entitlement to 
service connection, the Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Regarding the 
Veteran's SMC claim, a letter dated in August 2003, prior to 
the initial adjudication of his claim, informed the Veteran 
of the information necessary to substantiate his claim.  He 
was also informed of the evidence VA would seek on his behalf 
and the evidence he was expected to provide.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.

As to the Veteran's claim that his hypertension was directly 
related to his period of service, or caused or aggravated by 
his service-connected PTSD, complete VCAA notice was provided 
in October 2008 after the initial unfavorable AOJ decision.  
The Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the October 2008 
notice was provided to the Veteran, the claim was 
readjudicated in an August 2009 supplemental statement of the 
case (SSOC).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the whether the 
Veteran had a current diagnoses of hypertension and, if so, 
to determine the etiology thereof, in June 2009.  The Veteran 
was also afforded a VA examination to assess his need for SMC 
benefits in December 2006, as well as a VA optometric 
examination in October 2007  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as each is predicated on 
a reading of pertinent medical records and provided findings 
relevant to the applicable rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examinations with respect to the issues on 
appeal have been met.  See 38 C.F.R. § 3.159(c) (4) (2008).  
The VA examination reports are thorough and supported by the 
record.  The examinations noted above are therefore adequate 
upon which to base a decision.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claims that he suffers from 
hypertension, and that his hypertension is either directly 
linked to active service, or that his service-connected PTSD 
either caused his hypertension or permanently aggravated his 
hypertension beyond its normal course of progression.  The 
Veteran testified that while he was never told that he had 
high blood pressure in service, he believed that his current 
hypertension began in the 1940's, and was manifested by 
chronic nosebleeds and headaches.  He also has stated that 
when his blood pressure was elevated in service, he was made 
to lie down until it came down to normal.  The Veteran also 
asserted that he first learned of his hypertension shortly 
after discharge from service in 1963, and that he has been on 
hypertensive medication since that time.  See Hearing 
transcript, pp. 4-7.

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as hypertension, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran was diagnosed 
with hypertension.  See VA examination report, June 2009.  
Thus, element (1) of Hickson has been satisfied, in that the 
Veteran has demonstrated that he has a current disability.

In the present appeal, the Veteran's service medical records 
are negative for any diagnosis of or treatment for 
hypertension.  For VA purposes, hypertension is defined as 
diastolic pressure predominantly 90 or greater, or systolic 
pressure predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  While the Veteran was treated for various 
medical complaints during military service, his blood 
pressure readings at that time did not meet the criteria for 
hypertension.  His blood pressure was 122/82 on examination 
for service entrance in November 1943, 128/76 in April 1955, 
126/80 in January 1961, and 130/80 when examined for service 
separation in March 1963.  While an inactive member of the 
Fleet Marine Reserve, he was physically examined in March 
1967 and had a blood pressure reading of 136/78.  Examination 
in April 1969 indicated blood pressure of 136/90, and in 
March 1971, his blood pressure was 140/90.

As the Veteran has presented competent medical evidence of a 
current diagnosis of hypertension, the question before the 
Board is whether such a disability was incurred during active 
military service, or to a compensable degree within a year 
thereafter.  In written communications to the Board, as well 
as in his June 2006 personal hearing testimony, the Veteran 
and his spouse have stated he experienced frequent headaches 
and nosebleeds during military service.  See Statement, June 
2006.  The Veteran and his spouse contend that these symptoms 
were early signs of the Veteran's hypertension during active 
military service.  See id.  The Veteran has also stated that 
he had elevated blood pressure readings in service, but was 
made to lie down when this occurred so as to lower the 
readings.

In addition to the Veteran's original claim, he also claimed 
that his hypertension may be linked to his service-connected 
PTSD.  See VA Form 9, June 2004.

When first examined by VA in March 1969, the Veteran made no 
mention of any cardiovascular problems, nor was there any 
indication that he was taking any medication for 
hypertension.  His blood pressure was 136/90, heart sounds 
were regular and of good quality, and there were no murmurs, 
cyanosis or dyspnea.  A chest x-ray study at that time showed 
that his heart was not enlarged.  A VA outpatient referral to 
internal medicine dated in March 1971 requested evaluation 
for possible hypertensive retinopathy versus metabolic 
disease; blood pressure at the time was 140/90.  On 
subsequent VA consultation, the diagnostic impression was old 
retinal inflammatory disease, possibly from previous 
chorioretinitis.  The examiner noted that the lesions 
appeared old and he did not feel they had any relation to 
borderline blood pressure elevation.  The evidence as 
currently constituted in the claims file does not show any 
actual treatment for or diagnosis of hypertension until 2001.  

Following a September 2008 Board remand, he was provided a VA 
examination in June 2009.  The examiner noted a review of the 
Veteran's claims file.  The Veteran reported that the onset 
of his hypertension occurred during service, and that he was 
told his blood pressure was too high each time it was 
checked.  He also stated that he was told he had high blood 
pressure within a year or so following separation, and that 
his nervousness resulting from an explosion during World War 
II may have elevated his blood pressure.  He contended that, 
when "reliving" prior traumatic experiences as a result of 
his PTSD, elevations of his pulse and/or blood pressure may 
occur.

The examiner confirmed the diagnosis of essential 
hypertension.  Following the examination, the examiner opined 
that current documentation does not support a diagnosis of 
hypertension in the service, within one year of service, or a 
worsening of his hypertension due to service-connected 
conditions, to include PTSD.  The examiner further stated 
that the Veteran's hypertension is not caused by, related to, 
or worsened beyond natural progression by military service.  
In support of that decision, the examiner noted that the 
presence of headaches and/or nose bleeds, while sometimes 
found in cases of accelerated hypertension, are not 
themselves diagnostic of hypertension and may not be used to 
diagnose hypertension in the absence of elevated 
sphygmomanometer readings.  He further noted that the vast 
majority of hypertension is essential hypertension, and there 
is no evidence in the medical records of secondary 
hypertension.  In this case, the examiner diagnosed the 
Veteran with essential hypertension.  

While the Veteran's post-service VA outpatient treatment 
records contain numerous entries of treatment and diagnoses 
for hypertension, the Veteran's record is silent as to 
medical evidence of a nexus between this disorder and his 
period of active service, or to his service-connected PTSD.

As to the Veteran's assertions that his claimed disorder is 
causally related to either service or aggravated by his 
service-connected PTSD, the Federal Circuit held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran, or his 
spouse, is competent to determine the etiology of his 
disorder.  While the Veteran is competent to report in-
service headaches and nosebleeds, neither he or his spouse 
has been shown to be competent to link his claimed disorder, 
or any permanent aggravation thereof, to his period of active 
service or to his PTSD.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board notes that both the Veteran, throughout 
his appeal, and his spouse, in a June 2006 statement, 
asserted that the Veteran was instructed to lie down on a cot 
in service following blood pressure checks in order for his 
blood pressure to reduce.  However, during his June 2009 VA 
examination, the examiner stated that these statements do not 
amount to a diagnosis of hypertension.  Instead, if the 
Veteran did have essential hypertension at that time, his 
blood pressure would not have normalized.  The fact that it 
did normalize is evidence of a transient situational 
response, and not hypertension.

Therefore, although the statements of the Veteran and his 
spouse offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between his claimed disorder and either his period of 
service, or to his service-connected disability.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
Veteran's June 2009 VA examination.  While there are several 
reports of hypertension and diabetes within the Veteran's 
record, none of the Veteran's providers have linked the 
Veteran's current diagnosis to his period of active service, 
or noted that the Veteran's PTSD is the proximal cause of his 
hypertension, or that his hypertension has been permanently 
aggravated beyond its normal course of progression as a 
result of his PTSD.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically 
related to service.  The record establishes that, 
approximately 38 years after separation, the Veteran was 
diagnosed with hypertension.  This significant lapse of time 
is highly probative evidence against the Veteran's claim of a 
nexus between a current hypertension and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post- service medical treatment may be considered in the 
analysis of a service connection claim).  Moreover, the 
Veteran's record does not contain medical evidence to 
demonstrate that his hypertension is related to his service-
connected PTSD.  In fact, the most recent VA examination of 
record found that it is less likely than not that the 
Veteran's current diagnosis of hypertension was caused by, or 
permanently aggravated beyond its normal course of 
progression by, the Veteran's PTSD.  Therefore, the Veteran's 
claim for service connection for hypertension, to include as 
secondary to PTSD, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claim, and it must be denied.

III. Special Monthly Compensation (SMC)

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 
C.F.R. §§ 3.350 and 3.352.  If a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation, i.e., "special" monthly compensation is 
payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
Veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the Veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the Veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).

If the Veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the Veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2) (emphasis added).

For purposes of housebound benefits, the Court recently held 
that being "substantially confined" to the home means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term substantially confined, the 
Court held that the term may conceivably be more broadly 
construed.  It found that Congress intended to provide 
additional compensation for veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income, as opposed to an inability to leave 
the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave 
the house except in instances of seeking medical treatment).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to SMC for housebound benefits 
under Section 1114(s) cannot be based on a TDIU.

The Veteran's service-connected disabilities include 
histoplasmosis with chorioretinal scars, both eyes, rated at 
50 percent disabling; PTSD with anxiety reaction and 
headaches, rated at 30 percent; bilateral hearing loss, rated 
at 20 percent; tinnitus, rated at 10 percent; residuals of a 
fracture of the left ring finger, hemorrhoids, an 
appendectomy scar, and an anxiety reaction, all non-
compensably rated.  The Veteran is also in receipt of a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).

When evaluated by VA for A&A purposes in December 2006, the 
examiner noted that the Veteran had been driven to the 
examination by his wife.  It was noted that the Veteran's 
primary concern was falling.  The Veteran reported that he 
had been "somewhat housebound" for the past three to four 
years, unable to drive or to ambulate without some aid of a 
cane, walker, or wheelchair.  The Veteran had not been 
hospitalized with the past year, and he was not permanently 
bedridden.  He was, however, housebound in as much as he was 
unable to get our of the house without help, according to the 
Veteran's report.  It was noted that the Veteran was capable 
of managing his own financial affairs, though he had 
difficulty reading fine print.  There was a need for 
protection from falls, which was a daily problem.  Poor 
balance was noted, which, according to the examiner, 
definitely affected his ability to ambulate.  It was further 
noted that the Veteran was dizzy when going from sitting to 
standing, and that he had difficulty getting from the sitting 
to standing position due to weakness in the lower 
extremities.  

No specific changed in bowel or bladder function were noted.  
There was no history of incontinence.  His memory was intact.  
It was noted that the Veteran was able to perform self-care, 
but with limitations and assistance.  On a typical day, the 
Veteran reported that he awoke, used the walker to get to a 
chair, where he then sat for most of the day.  The Veteran 
reported that he was able to walk in the house for 
approximately 100 feet while holding on to a walker, and that 
he was unable to walk without some form of assistance.

On examination, it was noted that the Veteran was mildly 
obese.  A gait measurement could not be obtained due to his 
inability to ambulate.  There was no evidence of gross 
deformity in the upper extremities.  However, he was unable 
to raise his arms above shoulder level, and hand cramps were 
noted.  His grip strength was decreased, but he was 
coordinated, had normal finger function, and he was able to 
self-feed, fasten his clothing, and bathe in the shower 
standing while holding onto a railing.  He was able to shave 
himself and conduct his own toiletry.  There was no evidence 
of any amputation of any digits.  

Lower extremities were well-developed with no gross 
deformity.  The Veteran had difficulty straightening his 
lower legs, bilaterally.  There was no evidence of any 
contractures.  There was some lack of coordination with the 
movement of the ankles and feet.  He had some difficulty 
bending the knees.  He was able to weight bear, but was 
unable to walk without help.  There was no evidence of lower 
extremity amputation.  There was limitation of motion of the 
cervical spine, with minimal ability to rotate the head left 
and right.  

Ultimately, the VA examiner opined that the Veteran was not 
permanently bedridden, but that he was in need of help for 
meal preparation, help with completion of his dressing, and 
help to get from home to his doctor appointments.  It was 
noted that the Veteran's inability to ambulate beyond 100 
feet without using an aid, his decreased range of motion, and 
"decreased function involving his lower extremities 
associated with vision changes in both eyes," has 
progressively gotten worse.  The examiner stated that the 
Veteran's "service-connected disabilities relating to his 
back and legs are a major issue in his decreased 
ambulation."  As a result, the examiner stated that the 
Veteran should be given assistance with aid and attendance.  
The Board notes that, as outlined above, the Veteran is not 
currently service connected for disorders of the back and 
legs.

The Veteran was also afforded a VA examination to assess the 
current nature and extent of his service-connected eye 
disability in October 2007.  At that time, the Veteran noted 
a history of retinal detachment and cataract surgery in the 
left eye.  Following the examination, the Veteran was 
diagnosed as blind in the left eye with 20/20 vision near, 
right eye, and 20/25 far.  The examiner stated that while the 
Veteran's left eye blindness was most likely secondary to his 
service-connected histoplasmosis, there was no evidence for 
bilateral blindness.

In this case, the Veteran is neither bilaterally blind, nor 
bedridden, nor confined to a nursing home or to a wheelchair 
due to service-connected disabilities.  As noted above, there 
is no evidence to show that the Veteran is blind in both 
eyes.  See VA examination, October 2007.  While the Veteran 
ambulates primarily with the aid of a cane, walker, or 
wheelchair, the December 2006 VA examiner clearly stated that 
the Veteran was not housebound.  In addition, the evidence of 
record establishes that the Veteran lives at home, and that 
he is neither confined to a nursing home or wheelchair 
secondary to his service-connected disabilities.  Further, 
the evidence reflects that he has neither the anatomical loss 
nor the loss of use of both feet, nor of one hand and one 
foot.  Hence, in order to meet the regulatory criteria for 
A&A, the evidence must demonstrate that the Veteran is so 
helpless due to service-connected disabilities as to need or 
require the regular aid and attendance of another person.  
See 38 C.F.R. § 3.350(b) (2009).

The overall clinical findings and observations made by the VA 
examiners noted above do not support the conclusion that the 
Veteran's service-connected disabilities significantly affect 
his ability to keep himself ordinarily clean and presentable 
and to protect himself from the hazards or dangers incident 
to his daily environment.  While the December 2006 VA 
examiner noted that the Veteran has significant problems 
performing the routine daily functions of everyday self-care, 
these problems were erroneously linked to disabilities he 
identified as service-connected.  However, as demonstrated by 
the record, disorders of the legs and back, which according 
to the December 2006 examiner are the primary diagnoses 
related to his lack of mobility, are not service connected.  
Moreover, the examiner determined that the Veteran was not 
housebound, and that he possessed normal finger function, was 
able to self-feed, fasten his clothing, and bathe in the 
shower standing while holding onto a railing.  He was also 
able to shave himself and conduct his own toiletry.  Further, 
while the examiner noted decreased function involving his 
lower extremities associated with vision changes in both 
eyes, he did not provide any rationale to support a 
connection between the Veteran's service-connected eye 
disability and his inability to ambulate without assistance 
beyond 100 feet.  

Housebound Status

Although the Veteran does not qualify for SMC on the basis of 
a need for aid and attendance, the Veteran may receive 
additional compensation based upon being housebound if, as 
noted above, he has a disability rated as permanent and total 
(but not including total rating based upon unemployability 
under 38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound but does not qualify for special monthly 
compensation at the aid and attendance rate.  38 U.S.C.A. §§ 
1114(s); 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2009).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).  
However, the Veteran does not have a qualifying, single, 
permanent service-connected disability rated as 100 percent 
disabling.  Moreover, although the December 2006 examiner 
indicated that the Veteran needed assistance in getting out 
of the house due primarily to nonservice-connected 
disability, he was able to leave the house and was not 
substantially housebound due to service-connected 
disabilities.  Thus, the evidence shows that the Veteran's 
situation does not meet the criteria for SMC on the basis of 
being housebound.  As the criteria for being housebound are 
not met, SMC on this basis is not warranted.

Under these circumstances, while the Board recognizes that 
the Veteran's service-connected disorders have a significant 
impact on his daily life and activities, as demonstrated by 
his current TDIU rating, the evidence of record does not 
support a finding that his service-connected disabilities 
necessitate the need for regular aid and attendance, or cause 
the Veteran to be housebound.  As such, his claim must be 
denied.

As the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder, is 
denied.

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance and/or at the 
housebound rate, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


